              Case 5:20-cv-01388-LHK Document 12 Filed 05/26/20 Page 1 of 2



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for Arrestee
     DONALD KOLLMAR
7
                                UNITED STATES DISTRICT COURT
8

9                             NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN JOSE DIVISION
11
                                                  Case No. 20 Cv 1388 LHK
12   DONALD KOLLMAR,
                                                  [PROPOSED] ORDER RE BRIEFING
13                     Petitioner,                SCHEDULE
14
     v.
15

16   UNITED STATES PRETRIAL SERVICES,
     NORTHERN DISTRICT OF CALIFORNIA,
17

18                     Respondent.                THE HONORABLE LUCY H. KOH
                                                  UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
               Case 5:20-cv-01388-LHK Document 12 Filed 05/26/20 Page 2 of 2



1           Based on the stipulation of the parties, and for good cause shown, the Court ORDERS
2
     that Petitioner Kollmar may file his reply brief on or before June 2, 2020.
3
            IT IS SO ORDERED.
4
     DATED: May 26, 2020                                  __________________________________
5
                                                          THE HONORABLE LUCY H. KOH
6                                                         UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      1
